In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                 No. 02-20-00248-CV

ADAM LARGENT, Appellant                   §   On Appeal from the 48th District
                                              Court

                                          §   of Tarrant County (048-316092-20)
V.
                                          §   December 10, 2020

CASSIUS CLASSIC CARS & EXOTICS,           §   Memorandum Opinion by Justice
LLC, Appellee                                 Birdwell

                                   JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was error in part of the trial court’s judgment. It is ordered that the judgment of the

trial court is affirmed in part and reversed in part. We reverse and render a judgment

of dismissal as to Cassius Classic Cars & Exotics, LLC’s negligence claim. We affirm

the trial court’s judgment denying Adam Largent’s special appearance in all other

respects.

      It is further ordered that Adam Largent shall pay all of the costs of this appeal,

for which let execution issue.
SECOND DISTRICT COURT OF APPEALS


By /s/ Wade Birdwell
   Justice Wade Birdwell